        Case 1:15-cr-00570-PKC Document 30 Filed 10/23/20 Page 1 of 1 PageID #: 134




WILLIAM M. BRODSKY
   COUNSEL                                                                          EMAIL: WMBRODSKY@FOXLEX.COM




                                                      October 23, 2020


      By ECF
      Honorable Pamela K. Chen
      United States District Judge
      Eastern District of New York
      225 Cadman Plaza East
      Brooklyn, New York 11201


               Re:   United States v. Sergio Jadue
                     15 Cr. 570 (PKC)


      Dear Judge Chen:

                      We represent Mr. Jadue. I write to respectfully request that the sentencing date
      for my client, currently set for November 3, 2020, be adjourned to a date in April, 2021
      convenient to the Court. Kristin Mace, Esq., one of the Assistant United States Attorneys
      assigned to this case, has advised me that the Government consents to this request.

                                                     Very truly yours,

                                                     /s/ William M. Brodsky
                                                     William M. Brodsky

      WMB:kg

      cc: Kristin Mace, Esq., Assistant United States Attorney (by ECF)
